166 F.3d 1152
Beth Ann FARAGHER;  Nancy Ewanchew, Plaintiffs-Appellants,Cross-Appellees,v.CITY OF BOCA RATON, a political subdivision of the State ofFlorida, Defendant-Appellee, Cross-Appellant,Bill Terry;  David Silverman, Defendants-Appellees.
No. 94-4878.
United States Court of Appeals,Eleventh Circuit.
Feb. 4, 1999.

William R. Amlong, Amlong & Amlong.  P.A., Ft. Lauderdale, FL, Carolyn L. Wheeler, EEOC, Washington, DC, for Plaintiffs-Appellants, Cross-Appellees.
Cathy M. Stutin, Peter J. Hurtgen, Morgan, Lewis & Bockius, Miami, FL, for City of Boca Raton.
Michael T. Burke, Christine M. Duignan, Johnson, Anselmo, Murdoch, Burke & George, P.A., Ft. Lauderdale, FL, for Bill Terry.
Appeal from the United States District Court for the Southern District of Florida (No. 92-8010-CIV-SH);  Shelby Highsmith, Judge.
Before, HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges, and KRAVITCH, Senior Circuit Judge.

BY THE COURT:

1
The judgment of the district court is hereby REINSTATED and AFFIRMED.